Title: To James Madison from Peter S. Du Ponceau, 4 January 1826
From: Du Ponceau, Peter S.
To: Madison, James


        
          
            Dear Sir
            Philada. 4 Jany 1826
          
          General Lafayette is very anxious to possess a Work which he thus describes:
          “Mr. Madison’s Report on the federal Constitution, a Work in which his opinion of federal & state rights is clearly expressed.” I presume he means your Report of the Year 1798.
          I have enquired of all our Booksellers for this work & have not been able to find it in this City. I would, & the General also would take it as a great favor, if you could inform me whether it is yet in print, & where a Copy can be obtained. It is my misfortune not to be possessed of it, therefore I do not know where it was printed. I have the honor to be With the highest veneration & respect Sir Your most obedt humble servt
          
            Peter S. Du Ponceau
          
        
        
          Will you be So good as to present my best respects to Mrs Madison.
        
      